era

Case 19-17428 Doc52 Filed 07/05/19 Page 1 of 36

Fill in this information to identify your case:

aA TIMAOApB
bebtor1 Gregory Brian Myers “ALTINORE-NIGHT BOX

First Name Middle Name Last Name

Debtor 2 N/A 2015 JUL “3 PH II: 36

 

(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland
Case number 19-17428

(If known)

 

 

amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific doliar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular doilar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

ke teentity the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

 

wi You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
(2) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value ofthe | Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

Schedule A/8 that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
Brie on: -200-Gulf Shore Blvd. N. 5 2,615,466.00_ O's Fla. Const. Art. X, § 4; Fla.
Line fom NAP Les, 6-3 oz. WA 100% of fair market value, up to Stat., Tenants by Entireties;
Schedule VB: _1-1 any applicable statutory limit ExegmPrcnt OARDEL.
Sesaription, _ 4905 Wetherill Road_  §1,144,200.00_ Os Tenants by the Entireties
Line from BETHESDA WD Z6i lo Wi 100% of fair market value, up to Florida common law
Schedule A/B: 412 any applicable statutory limit end
ne tion, _ 147SilverLaurelWa —§,908,934.00 _ Os Tenants by the Entireties
Line from SATA Rosa Cepar | Fr V4 100% of fair market value, up to Florida common law,

Schedule A/B: 1.3 DASF any applicable statutory limit Exemé 1 10N ORDER

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

C) No
Md Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

W No

QO Yes
“ ZN THE MORPER.OVNERRULING OPTECTION T® 4
IEXENMPTION ORDER. (S VEL nN SOLS LAVAA OF EXEMPTIONS "(Case No; (5-26033 5 Poc.oFt)

, Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 4

 

 

 

 
 

 

 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 2 of 36

Debtor 4 Gregory Brian Myers

 

First Name Middle Name

ee eres Page

Brief description of the property and line
on Schedule A/B that lists this property

Last Name

Current value of the
portion you own

Copy the value from

Case number (if known). 19-1 7428

 

Amount of the exemption you claim

Check only one box for each exemption

 

 

(4 100% of fair market value, up to
any applicable statutory limit

 

(4 100% of fair market value, up to
any applicable statutory limit

 

P| 100% of fair market value, up to
any applicable statutory limit

 

Wf 100% of fair market value, up to
any applicable statutory limit

 

bf 100% of fair market value, up to
any applicable statutory limit

 

 

wi 100% of fair market value, up to
any applicable statutory limit

 

Wf 100% of fair market value, up to
any applicable statutory limit

 

i 100% of fair market value, up to

 

Wi 100% of fair market vatue, up to
any applicable statutory limit

 

 

Wi 100% of fair market value, up to

 

 

Wf 100% of fair market value, up to

 

 

Wd 100% of fair market value, up to

Schedule A/B

Brief .

“tian: Lot 13, Seaside 15 $ 689,000.00 1s
description: -.

SANT FSA BACH
Line from 4 3p FL
Schedule A/B: 245 f
Brief . | 4
description: the Villagesat____.__ $ UN KNows Os
Line from SBAERNE FP Up
Schedule A/B: -
Brief
description: 2008 Chevy Suburban ¢ 100.00 Os
Line from 3.1
Schedule A/B: ~~
Brief
description: 2002 Ford Escape $ 100.00 3
Line from 3.2
Schedule A/B:
Brief
description: 1996 Toyota Camry $ 100.00 O¢
Line from
Schedule A/B: 3.3
Brief == ——-_—House Goods/Furn. $ 4,450.00 Os
description: 00Gu, SN
Line from 6 ‘ a ,
Schedule A/B:
Sosaription: House Goods/Furn. $ 4,700.00 Qs
, Ape > SUG,

Line from ? Netcare Ro.
Schedule A/B:
Brief . .
description: Misc. Electronics $ 2,000.00 3
Conetile AB: j any applicable statutory limit
Brief :
description: Sports/Hobby Equip. $ 400.00 Os
Line from 9
Schedule A/B: ~
Brief
description: Clothes/Apparel $ 300.00 Os
Line from 11 : 2, U
Schedule A/B: any applicable statutory limit
Brief .
description: Misc. Jewelry $ 500.00 (3s
Li
Soneduie A/B: 12 any applicable statutory limit
Brief ‘
description: Boston Terrier $ 0.00 Os
Soroule AB: 13— any applicable statutory limit

Official Form 106C

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

Tenants by the Entireties;
Florida common law

 

Tenants by the Entireties,
Florida common law;
Exemption Order

Tenants by the Entireties;
Florida common law;
Exemption Order

Tenants by the Entireties;
Florida common law;
Exemption Order

Tenants by the Entireties;
Florida common law;
Exemption Order

 

Tenants by the Entireties;
Florida common law;
Exemption Order

Tenants by the Entireties;
Florida common law;
Exemption Order

Tenants by the Entireties;
Florida common law;
Exemption Order

 

Tenants by the Entireties;
Florida common law;
Exemption Order

Tenants by the Entireties;
Florida common law;
Exemption Order

 

Tenants by the Entireties;
Florida common !aw;
Exemption Order

 

Fla. Const. Art. X, § 4;
Tenants by the Entireties;
Florida common law

page 2_ of 4.

 
 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 3 of 36

Gregory Brian Myers

First Name Middle Name

Debtor 1 Case number (if known). 19-17428

Last Name

 

 

ee ese Page

 

Brief description of the property and line

Current value of the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount of the exemption you claim

Specific laws that allow exemption

on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Bret otion: ,_, House Goods/Furn. $ 1,450.00 Os cera Oe ew
Line from te WeRL KURELWIA (4 100% of fair market value, up to Exemption Order ‘
Schedule A/B: _— any applicable statutory limit oo
Brief ‘ Tenants by the Entireties;
description: S g| i 9) $ 400.00 a ronda common law:
; 100% of fair market value, up to . '

our ae AB: 16 any applicable statutory limit Exemption Order
Brief ion, custodial Acct. Son_ 300.00 Os A oe te X, § 4,

. orida Statutes;
Line from V7 Wf 100% of fair market value, up to Florida common law
Schedule A/B: any applicable statutory limit
Ac cription: 100 shares stock $ 100.00 Qs Cen te Entireties;

Ue PRE Cpe A rida Statutes;
Line from UF 49 vv - JUNA ff 100% of fair market value, up to Florida ~ommon law
Schedule VB: ~ SU ORS, (rice any applicable statutory limit
Ae ription: GBM Irrev. Trust $ 0.00 Os fa oer Ann. § an

: orida common law,
Line from df 100% of fair market value, up to Exemption Order
Schedule AB: 25 any applicable statutory limit P
Set oion: cq CtvofNaples ROW | s UNKMOUIN Os Frida common (av
Line from WENT 00 BN Wf 100% of fair market value, upt© Ey amption Order ‘
Schedule A/B: 7 any applicable statutory limit P
Brie tion, Disability Benfits ¢ _2,500,000.00 O¢ a ee Ann. § aes

: rida common law;
Line from 30 Wf 100% of fair market value, up to Exem tion Order
Schedule AB: — any applicable statutory limit P
Bret on: Guatdian ins. Policy  sUNKNOWN Qs Foes common law
Line from OiIsrAr rye ie Wi 100% of fair market value, uPtO  EYamption Order
Schedule A/B: 31 jrou any applicable statutory limit P
oon Sans Pay SUED re Seto
Line from = UFE [Se RANCE (100% of fair market value, upto Ey arntion Order ‘
Schedule A/B: any applicable statutory limit P
Ae ciption: Federal Group Life $ 2,500.00 O¢ tH ee BON 3

. ja. . ANN. to;
Line from 32 Wf 100% of fair market value, up to Kinsida common law
Schedule A/B: ——_ any applicable statutory limit
Soseription: inherit. Estate JCM sUN KNOWN Os aoe ea
Line from (i 100% of fair market value, upt0 Ey emption Order ‘
Schedule A/B: 32 any applicable statutory limit P
Brief ALL Claims against Fla. Const. Art. X, § 4;

sUNKNOWN Os

 

description: séé Ac DDEAIDUNA

Line from

Schedule A/B: 33

Official Form 106C

 

Wd 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Fla. Stat./Fla. common law;
Tenants by the Entireties;

page 3 of 4

 
 

 

 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 4 of 36

Gregory Brian Myers

First Name Middie Name

Eee woes Page

Brief description of the property and line
on Schedule A/B that lists this property

Debtor 1

 

Last Name

Current value. of the
portion you own

Case number (if known), 19-17428

 

Amount of the exemption you claim

Check only one box for each exemption

 

(4 100% of fair market value, up to
any applicable statutory limit

 

(J 100% of fair market value, up to
any applicable statutory limit

 

 

Wi 100% of fair market value, up to
any applicable statutory limit

 

bd 100% of fair market value, up to
any applicable statutory limit

 

 

WI 100% of fair market value, up to
any applicable statutory limit

Copy the value from
Schedule A/B

are siption: ALL Contingent and sUN KNOWN Os
Line from PRE APDE: ae
Schedule A/B:
Brief
description: ‘Lot 6 Sale Proceeds» $__1,110,247.01 O$
Line from
Schedule A/B: 35
Bret tion, 1 _-Divector's Fee $ 2,000.00 Os
escriptionyy g- PRGDICAL MAAR ISUNA
Line from 38 YY
Schedule A/B: BoP (Ne,
Brief
description: Kenwood CC g 100,000.00 Os
Line from 53
Schedule A/B:
Bret otion: -1BE Funds - Walton s___50,000.00 Os
Line from 53 mT Y Cover Ree orhy
Schedule A/B:
Brief TBE Funds-USBkr. ¢ 60,000.00 Os

 

Line from 53

description: —
CORT CouRT REASTRY
Schedule A/B: ~~

Brief

description: $
Line from

Schedule A/B:

Brief

description: $

Line from
Schedule A/B:

Brief
description: §

Line from
Schedule A/B:

Brief
description: $

Line from
Schedule A/B:

Brief
description: $

Line from
Schedule A/B:

Brief
description: $

Line from
Schedule A/B:

Official Form 106C

Wi 100% of fair market value, up to
any applicable statutory limit

Ls
C2 100% of fair market value, up to
any applicable statutory limit

Cs

L) 100% of fair market value, up to
any applicable statutory limit

Os
CL] 100% of fair market value, up to
any applicable statutory limit

Os
QO) 100% of fair market value, up to
any applicable statutory limit

Os
C1 100% of fair market value, up to
any applicable statutory limit

Os

() 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

Fla. Const. Art. X, § 4;
Fla. Stat./Fla. common law;
Tenants by the Entireties;

 

Tenants by the Entireties;
Fla. Stat./FL common law;
Exemption Order

 

Bankruptcy Code;
Florida Statutes;
Florida common law

 

Tenants by the Entireties;
Fia. Stat./FL common law;
Exemption Order

 

Tenants by the Entireties;
Fla. Stat./FL common law;
Exemption Order

 

Tenants by the Entireties;
Fla. Stat./FL common law:
Exemption Order

 

page 4_of 4

 
 

 

 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 5 of 36

GREGORY B. MYERS
CHAPTER 13
Case No.: 19-17428
July 5, 2019

ADDENDUM
Schedule C: The Property You Claim As Exempt

Claims against third parties, whether or not you have filed a lawsuit or made a demand for
payment (Line from Schedule A/B: 33):

US Bank, National Association as Trustee for Credit Suisse First Boston CSFB 2005-11 v. Barbara
Ann Kelly, et al., Case No. 11-2009-CA-010813

Barbara Ann Kelly, et al. v. US Bank, National Association as Trustee for Credit Suisse First
Boston CSFB 2005-11 v., Appeal No. 2D19-0522 in the Florida Second District Court of Appeal

Barbara Ann Kelly, et al. v. US Bank, National Association as Trustee for Credit Suisse First
Boston CSFB 2005-11 v., Appeal No. 2D19-1994 in the Florida Second District Court of Appeal

Gregory B. Myers, et al. v. US Bank, National Association as Trustee for Credit Suisse First Boston
CSFB 2005-11 v., Case No. SC18-2036 in the Supreme Court of Florida

Kristine D. Brown, et al. v. Barbara Ann Kelly, et al., Case No. 394829-V

Barbara Ann Kelly, et al. v. JPMorgan Chase Bank, NA, Case No. 401247-V. Myers estimates
the damages at not less than $10,000,000.00.

Barbara Ann Kelly, et al. v. Mark H. Wittstadt et al., Case No. 408746-V. Myers estimates the
damages at not less than $10,000,000.00.

Barbara Ann Kelly, et al. v. Kristine D. Brown, et al., Appeal No. 2255, September Term 2018 in
the Maryland Court of Special Appeals

Bank of America, National Association v. Barbara Ann Kelly, et al., Case No. 66-2010-CA-660 in
the Circuit Court in and for Walton County, Florida

Barbara Ann Kelly, et al. v. Bank of America, National Association, Appeal No. 1D18-690 in the
Florida First District Court of Appeal

Barbara Ann Kelly, et al. v. Bank of America, National Association, Appeal No. 1D19-1839 in the
Florida First District Court of Appeal

Gregory B. Myers v. Bank of America, National Association, Case No. 3:17-cv-00969-RV-EMT
in the United States District Court for the Northern District of Florida. Myers estimates the
damages at not less than $10,000,000.00.

 
 

 

 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 6 of 36

Gregory B. Myers v. Bank of America, National Association, Appeal Number: 19-10797-C in the
United States Court of Appeals for the Eleventh Circuit

Inre Gregory B. Myers, Case No. 15-26033 in the United States Bankruptcy Court for the District
of Maryland

Gregory B. Myers v. Regions Bank, Adversary Proceeding No. 16-00473
Gregory B. Myers v. Offit Kurman, P.A., Adversary Proceeding No. 16-00474
Offit Kurman, P.A. v. Serv Trust, Adversary Proceeding No. 16-00541

John P. Fitzgerald, III United States Trustee v. Gregory B. Myers, Adversary Proceeding No. 17-
00193

Gregory B. Myers v. McNamee Hosea Jernigan Kim Greenan & Lynch, P.A., Adversary
Proceeding No. 17-00400. Myers estimates the damages at not less than $10,000,000.00.

Gregory B. Myers v. Offit Kurman, P.A., et al., Appeal No. 8:18-cv-02536-PX (Adv. Proc. No.
16-00541) in the United States District Court for the District of Maryland

Gregory B. Myers v. McNamee Hosea Jernigan Kim Greenan & Lynch, P.A., Appeal No. 8:19-
cv-00245-PX in the United States District Court for the District of Maryland

Gregory B. Myers v. McNamee Hosea Jernigan Kim Greenan & Lynch, P.A., Appeal No. 8:19-
cv-00636-PX (Adv. Proc. No. 17-00400) in the United States District Court for the District of
Maryland

Gregory B. Myers v. John P. Fitzgerald, III United States Trustee, Appeal No. 8:19-cv-00637-
PX (Adv. Proc. No. 17-00193) in the United States District Court for the District of Maryland

Gregory B. Myers, et al. v. Offit Kurman, P.A., et al., Record No. 18-2144 in the United States
Court of Appeals for the Fourth Circuit

Gregory B. Myers v. McNamee Hosea Jernigan Kim Greenan & Lynch, P.A., Civil Action No.
8:17-cv-03396-PX. Myers estimates the damages at not less than $10,000,000.00.

Gregory B. Myers v. McNamee Hosea Jernigan Kim Greenan & Lynch, P.A., et al., Civil Action
No. 8:18-cv-03460-PX. Myers estimates the damages at not less than $10,000,000.00.

In re Gregory B. Myers, Appeal No. 19-90626033 in the United States Bankruptcy Court for the
District of Delaware

In re Gregory Brian Myers, Case No. 19-10392-BLS in the United States District Court for the
District of Delaware

 
 

 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 7 of 36

Inre Gregory B. Myers, Appeal No. 19-907 in the United States District Court for the District of
Delaware

Inre Gregory B. Myers, Appeal No. 19-908 in the United States District Court for the District of
Delaware

Inre Gregory B. Myers, Appeal No. 19-909 in the United States District Court for the District of
Delaware

Inre Gregory B. Myers, Appeal No. 19-910 in the United States District Court for the District of
Delaware

6789 Goldsboro LLC v. Serv Trust, et al., Case No. 451611-V, in the Circuit Court for
Montgomery County, Maryland

Gregory B. Myers vy. The Guardian Life Insurance Company of America, et al., Civil No. 1:19-cv-
00061-AJT-MSN in the United States District Court for the Eastern District of Virginia. Myers
estimates the damages at not less than $10,000,000.00.

Myers possesses various claims against U.S. Bank, National Association as Trustee for Credit
Suisse First Boston CSFB 2005-11

Myers possesses various claims against Carlton Fields, P.A.

Myers possesses various claims against U.S. Bank, N.A., Successor Trustee to Bank of America,
N.A. Successor In Interest to LaSalle Bank, N.A., As Trustee, on Behalf of the Holders of the
WAMU Mortgage Pass-Through Certificates, Series 2007-OA4 (the “WAMU Trust”)

Myers possesses various claims against JPMorgan Chase Bank, N.A.
Myers possesses various claims against Bank of America, N.A.

Myers possesses various claims against Regions Bank

Myers possesses various claims against SunTrust Bank

Myers possesses various claims against SunTrust Mortgage

Myers possesses various claims against Offit Kurman, P.A.

Myers possesses various claims against Offit Kurman, LLC

Myers possesses various claims against Gregory Johnson

Myers possesses various claims against Timothy Lynch

Myers possesses various claims against Maurice VerStandig

Myers possesses various claims against The VerStandig Law Firm, LLC
Myers possesses various claims against McNamee Hosea Jernigan Kim Greenan & Lynch, P.A.

Myers possesses various claims against 6789 Goldsboro LLC

3

 
 

 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 8 of 36

Myers possesses various claims against Brian King

Myers possesses various claims against Cristina King

Myers possesses various claims against the Cristina and Brian King Children’s Trust
Myers possesses various claims against Roger Schlossberg, individually

Myers possesses various claims against Roger Schlossberg in his capacity as the Trustee in Case
No. 15-26033

Myers possesses various claims against Schlossberg, Mastro & Scanlan

Myers possesses various claims against Frank Mastro

Myers possesses various claims against Yumkas, Vidmar, Sweeney & Mulrenin, LLC
Myers possesses various claims against Paul Sweeney

Myers possesses various claims against Kenwood Country Club

Myers possesses various claims in Case No. 15-26033

Myers possesses various fully exempt claims against the law firm of Offit Kurman, P.A. and/or
Offit Kurman, LLC including without limitation its Members and/or owners and/or principals for,
including without limitation, breach of contract, legal negligence, negligence, embezzlement,
fraud, and conspiracy to commit fraud in connection with, without limitation, the embezzlement
and civil theft of $1,110,247.01 in fully exempt Lot 6 sale proceeds owned by Gregory B. Myers
and Barbara Ann Kelly as tenants by the entireties. Myers estimates the damages at not less than
$10,000,000.00.

Myers possesses various claims against Roger Schlossberg, Frank Mastro, and the law firm of
Schlossberg, Mastro & Scanlan including without limitation its Members and/or owners and/or
principals for, including without limitation, embezzlement, fraud, and conspiracy to commit fraud
in connection with, without limitation, the embezzlement and civil theft of $1,110,247.01 in fully
exempt Lot 6 sale proceeds owned by Gregory B. Myers and Barbara Ann Kelly as tenants by the
entireties. Myers estimates the damages at not less than $10,000,000.00.

Myers possesses various claims against Paul Sweeney and the law firm of Yumkas, Vidmar,
Sweeney & Mulrenin, LLC including without limitation its Members and/or owners and/or
principals for, including without limitation, embezzlement, fraud, and conspiracy to commit fraud
in connection with, without limitation, the embezzlement and civil theft of $1,110,247.01 in fully
exempt Lot 6 sale proceeds owned by Gregory B. Myers and Barbara Ann Kelly as tenants by the
entireties. Myers estimates the damages at not less than $10,000,000.00.

 
 

 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 9 of 36

Myers possesses various claims against the law firm of McNamee Hosea Jernigan Kim Greenan
& Lynch, P.A. including without limitation its Members and/or owners and/or principals for,
including without limitation, breach of contract, legal negligence, negligence, fraud and conspiracy
to commit fraud in connection with, without limitation, the embezzlement and civil theft of
$1,110,247.01 in fully exempt Lot 6 sale proceeds owned by Gregory B. Myers and Barbara Ann
Kelly as tenants by the entireties. Myers estimates the damages at not less than $10,000,000.00.

Myers possesses various claims against the Watercolor HOA and/or its affiliates, successors and/or
assigns including without limitation, violation of 11 USC 362, trespass, slander of title, fraud,
conspiracy to commit fraud, etc: with respect to the undivided interest owned by Barbara Ann
Kelly and Gregory B. Myers as tenants by the entireties in 247.87 acres of "open space and natural
areas" in "The Villages at Seagrove Planned Unit Development" (the "Seagrove PUD"). The
Seagrove PUD provides "[t]he areas designated as open space and natural areas include a total of
247.87 acres (approximately 49 percent) of the 498.59 acre project site." The Seagrove PUD
provides "[d]esignated natural areas and open space within the project will be dedicated to the
homeowners who will own the property..." and "[a]ll lands designated as open space and natural
areas in the project development plans will remain dedicated as such in perpetuity." The Seagrove
PUD further provides the lands designated as open space and natural areas "are held in common
ownership.” Myers estimates the damages at not less than $10,000,000.00.

Myers possesses various claims against The St. Joe Company and/or its affiliates, successors
and/or assigns including without limitation, violation of 11 USC 362, trespass, slander of title,
fraud, conspiracy to commit fraud, etc. with respect to the undivided interest owned by Barbara
Ann Kelly and Gregory B. Myers as tenants by the entireties in 247.87 acres of "open space and
natural areas" in "The Villages at Seagrove Planned Unit Development" (the "Seagrove PUD").
The Seagrove PUD provides "[t]he areas designated as open space and natural areas include a total
of 247.87 acres (approximately 49 percent) of the 498.59 acre project site." The Seagrove PUD
provides "[d]esignated natural areas and open space within the project will be dedicated to the
homeowners who will own the property..." and "[alll lands designated as open space and natural
areas in the project development plans will remain dedicated as such in perpetuity." The Seagrove
PUD further provides the lands designated as open space and natural areas "are held in common
ownership." Myers estimates the damages at not less than $10,000,000.00.

Myers may possess other legal claims against third parties that he is not aware of at this time.
Myers reserves the right to amend and/or supplement this this claim of exemptions to the extent
he becomes aware of any other claims against third parties of any kind or nature in the future.

 
 

 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 10 of 36

GREGORY B. MYERS
CHAPTER 13
Case No.: 19-17428
July 5, 2019

ADDENDUM
Schedule C: The Property You Claim As Exempt

Other contingent and unliquidated claims of every nature, including counterclaims of the
debtor and rights to set off claims (Line from Schedule A/B: 34):

US Bank, National Association as Trustee for Credit Suisse First Boston CSFB 2005-11 v. Barbara
Ann Kelly, et al., Case No. 11-2009-CA-010813

Barbara Ann Kelly, et al. v. US Bank, National Association as Trustee for Credit Suisse First
Boston CSFB 2005-11 y., Appeal No. 2D19-0522 in the Florida Second District Court of Appeal

Barbara Ann Kelly, et al. v. US Bank, National Association as Trustee for Credit Suisse First
Boston CSFB 2005-11 v., Appeal No. 2D19-1994 in the Florida Second District Court of Appeal

Gregory B. Myers, et al. v. US Bank, National Association as Trustee for Credit Suisse First Boston
CSFB 2005-11 v., Case No. SC18-2036 in the Supreme Court of Florida

Kristine D. Brown, et al. v. Barbara Ann Kelly, et al., Case No. 394829-V

Barbara Ann Kelly, et al. v. JPMorgan Chase Bank, NA, Case No. 401247-V. Myers estimates
the damages at not less than $10,000,000.00.

Barbara Ann Kelly, et al. v. Mark H. Wittstadt et al., Case No. 408746-V. Myers estimates the
damages at not less than $10,000,000.00.

Barbara Ann Kelly, et al. v. Kristine D. Brown, et al., Appeal No. 2255, September Term 2018 in
the Maryland Court of Special Appeals

Bank of America, National Association v. Barbara Ann Kelly, et al., Case No. 66-2010-CA-660 in
the Circuit Court in and for Walton County, Florida

Barbara Ann Kelly, et al. v. Bank of America, National Association, Appeal No. 1D18-690 in the
Florida First District Court of Appeal

Barbara Ann Kelly, et al. v. Bank of America, National Association, Appeal No. 1D19-1839 in the
Florida First District Court of Appeal

Gregory B. Myers v. Bank of America, National Association, Case No. 3:17-cv-00969-RV-EMT
in the United States District Court for the Northern District of Florida. Myers estimates the
damages at not less than $10,000,000.00.

 
 

 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 11 of 36

Gregory B. Myers v. Bank of America, National Association, Appeal Number: 19-10797-C in the
United States Court of Appeals for the Eleventh Circuit

Inre Gregory B. Myers, Case No. 15-26033 in the United States Bankruptcy Court for the District
of Maryland

Gregory B. Myers v. Regions Bank, Adversary Proceeding No. 16-00473
Gregory B. Myers v. Offit Kurman, P.A., Adversary Proceeding No. 16-00474
Offit Kurman, P.A. v. Serv Trust, Adversary Proceeding No. 16-00541

John P. Fitzgerald, III United States Trustee v. Gregory B. Myers, Adversary Proceeding No. 17-
00193

Gregory B. Myers v. McNamee Hosea Jernigan Kim Greenan & Lynch, P.A., Adversary
Proceeding No. 17-00400. Myers estimates the damages at not less than $10,000,000.00.

Gregory B. Myers v. Offit Kurman, P.A., et al., Appeal No. 8:18-cv-02536-PX (Adv. Proc. No.
16-00541) in the United States District Court for the District of Maryland

Gregory B. Myers v. McNamee Hosea Jernigan Kim Greenan & Lynch, P.A., Appeal No. 8:19-
ev-00245-PX in the United States District Court for the District of Maryland

Gregory B. Myers v. McNamee Hosea Jernigan Kim Greenan & Lynch, P.A., Appeal No. 8:19-
cv-00636-PX (Adv. Proc. No. 17-00400) in the United States District Court for the District of
Maryland

Gregory B. Myers v. John P. Fitzgerald, III United States Trustee, Appeal No. 8:19-cv-00637-
PX (Adv. Proc. No. 17-00193) in the United States District Court for the District of Maryland

Gregory B. Myers, et al. v. Offit Kurman, P.A., et al., Record No. 18-2144 in the United States
Court of Appeals for the Fourth Circuit

Gregory B. Myers v. McNamee Hosea Jernigan Kim Greenan & Lynch, P.A., Civil Action No.
8:17-cv-03396-PX. Myers estimates the damages at not less than $10,000,000.00.

Gregory B. Myers v. McNamee Hosea Jernigan Kim Greenan & Lynch, P.A., et al., Civil Action
No. 8:18-cv-03460-PX. Myers estimates the damages at not less than $10,000,000.00.

In re Gregory B. Myers, Appeal No. 19-90626033 in the United States Bankruptcy Court for the
District of Delaware

In re Gregory Brian Myers, Case No. 19-10392-BLS in the United States District Court for the
District of Delaware

 
 

 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 12 of 36

Inre Gregory B. Myers, Appeal No. 19-907 in the United States District Court for the District of
Delaware

In re Gregory B. Myers, Appeal No. 19-908 in the United States District Court for the District of
Delaware

Inre Gregory B. Myers, Appeal No. 19-909 in the United States District Court for the District of .
Delaware

In re Gregory B. Myers, Appeal No. 19-910 in the United States District Court for the District of
Delaware

6789 Goldsboro LLC vy. Serv Trust, et al., Case No. 451611-V, in the Circuit Court for
Montgomery County, Maryland

Gregory B. Myers v. The Guardian Life Insurance Company of America, et al., Civil No. 1:19-cv-
00061-AJT-MSN in the United States District Court for the Eastern District of Virginia. Myers
estimates the damages at not less than $10,000,000.00.

Myers possesses various claims against U.S. Bank, National Association as Trustee for Credit
Suisse First Boston CSFB 2005-11

Myers possesses various claims against Carlton Fields, P.A.

Myers possesses various claims against U.S. Bank, N.A., Successor Trustee to Bank of America,
N.A. Successor In Interest to LaSalle Bank, N.A., As Trustee, on Behalf of the Holders of the
WAMU Mortgage Pass-Through Certificates, Series 2007-OA4 (the “WAMU Trust”)

Myers possesses various claims against JPMorgan Chase Bank, N.A.
Myers possesses various claims against Bank of America, N.A.

Myers possesses various claims against Regions Bank

Myers possesses various claims against SunTrust Bank

Myers possesses various claims against SunTrust Mortgage

Myers possesses various claims against Offit Kurman, P.A.

Myers possesses various claims against Offit Kurman, LLC

Myers possesses various claims against Gregory Johnson

Myers possesses various claims against Timothy Lynch

Myers possesses various claims against Maurice VerStandig

Myers possesses various claims against The VerStandig Law Firm, LLC
Myers possesses various claims against McNamee Hosea Jernigan Kim Greenan & Lynch, P.A.

Myers possesses various claims against 6789 Goldsboro LLC

 
 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 13 of 36

Myers possesses various claims against Brian King

Myers possesses various claims against Cristina King

Myers possesses various claims against the Cristina and Brian King Children’s Trust
Myers possesses various claims against Roger Schlossberg, individually

Myers possesses various claims against Roger Schlossberg in his capacity as the Trustee in Case
No. 15-26033

Myers possesses various claims against Schlossberg, Mastro & Scanlan

Myers possesses various claims against Frank Mastro

Myers possesses various claims against Yumkas, Vidmar, Sweeney & Mulrenin, LLC
Myers possesses various claims against Paul Sweeney

Myers possesses various claims against Kenwood Country Club

Myers possesses various claims in Case No. 15-26033

Myers possesses various fully exempt claims against the law firm of Offit Kurman, P.A. and/or
Offit Kurman, LLC including without limitation its Members and/or owners and/or principals for,
including without limitation, breach of contract, legal negligence, negligence, embezzlement,
fraud, and conspiracy to commit fraud in connection with, without limitation, the embezzlement
and civil theft of $1,110,247.01 in fully exempt Lot 6 sale proceeds owned by Gregory B. Myers
and Barbara Ann Kelly as tenants by the entireties. Myers estimates the damages at not less than
$10,000,000.00.

Myers possesses various claims against Roger Schlossberg, Frank Mastro, and the law firm of
Schlossberg, Mastro & Scanlan including without limitation its Members and/or owners and/or
principals for, including without limitation, embezzlement, fraud, and conspiracy to commit fraud
in connection with, without limitation, the embezzlement and civil theft of $1,110,247.01 in fully
exempt Lot 6 sale proceeds owned by Gregory B. Myers and Barbara Ann Kelly as tenants by the
entireties. Myers estimates the damages at not less than $10,000,000.00.

Myers possesses various claims against Paul Sweeney and the law firm of Yumkas, Vidmar,
Sweeney & Mulrenin, LLC including without limitation its Members and/or owners and/or
principals for, including without limitation, embezzlement, fraud, and conspiracy to commit fraud
in connection with, without limitation, the embezzlement and civil theft of $1,110,247.01 in fully
exempt Lot 6 sale proceeds owned by Gregory B. Myers and Barbara Ann Kelly as tenants by the
entireties. Myers estimates the damages at not less than $10,000,000.00.
 

 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 14 of 36

Myers possesses various claims against the law firm of McNamee Hosea Jernigan Kim Greenan
& Lynch, P.A. including without limitation its Members and/or owners and/or principals for,
including without limitation, breach of contract, legal negligence, negligence, fraud and conspiracy
to commit fraud in connection with, without limitation, the embezzlement and civil theft of
$1,110,247.01 in fully exempt Lot 6 sale proceeds owned by Gregory B. Myers and Barbara Ann
Kelly as tenants by the entireties. Myers estimates the damages at not less than $10,000,000.00.

Myers possesses various claims against the Watercolor HOA and/or its affiliates, successors and/or
assigns including without limitation, violation of 11 USC 362, trespass, slander of title, fraud,
conspiracy to commit fraud, etc. with respect to the undivided interest owned by Barbara Ann
Kelly and Gregory B. Myers as tenants by the entireties in 247.87 acres of "open space and natural
areas" in "The Villages at Seagrove Planned Unit Development” (the "Seagrove PUD"). The
Seagrove PUD provides "[t]he areas designated as open space and natural areas include a total of
247.87 acres (approximately 49 percent) of the 498.59 acre project site." The Seagrove PUD
provides "[d]esignated natural areas and open space within the project will be dedicated to the
homeowners who will own the property..." and "[a]ll lands designated as open space and natural
areas in the project development plans will remain dedicated as such in perpetuity." The Seagrove
PUD further provides the lands designated as open space and natural areas "are held in common
ownership." Myers estimates the damages at not less than $10,000,000.00.

Myers possesses various claims against The St. Joe Company and/or its affiliates, successors
and/or assigns including without limitation, violation of 11 USC 362, trespass, slander of title,
fraud, conspiracy to commit fraud, etc. with respect to the undivided interest owned by Barbara
Ann Kelly and Gregory B. Myers as tenants by the entireties in 247.87 acres of "open space and
natural areas" in "The Villages at Seagrove Planned Unit Development" (the "Seagrove PUD").
The Seagrove PUD provides "[t]he areas designated as open space and natural areas include a total
of 247.87 acres (approximately 49 percent) of the 498.59 acre project site." The Seagrove PUD
provides "[d]esignated natural areas and open space within the project will be dedicated to the
homeowners who will own the property..." and "[a]ll lands designated as open space and natural
areas in the project development plans will remain dedicated as such in perpetuity." The Seagrove
PUD further provides the lands designated as open space and natural areas "are held in common
ownership." Myers estimates the damages at not less than $10,000,000.00.

Myers may possess other contingent and unliquidated claims including, without limitation,
counterclaims, third party claims, and rights to set off claims that he is not aware of at this time.
Myers reserves the right to amend and/or supplement this this claim of exemptions to the extent
he becomes aware of any other contingent and unliquidated claims including, without limitation,
counterclaims, third party claims, and rights to set off claims of any kind or nature in the future.

 
Case 19-17428

Doc 52 ~Filed 07/05/19 Page 15 of 36

Fill in this information to identify your case:

Debtor 1 Gregory Brian Myers

SALTIMORE-NIGHT BO xX

 

First Name

Debtor 2 N/A

(Spouse, if filing) First Name

United States Bankruptcy Court for the: District of Maryland

Case number 19-17428

Middte Name

Middle Name

 

Last Name

2013 JUL -5 PMI: 56

KRUPTCY COURT
"MARYLAND

    

 

(If Known)

C) Check if this is an

 

Official Form 106D

 

amended filing

Schedule D: Creditors Who Have Claims Secured by Property 12/45

 

QO) Yes. Fill in all of the information below.

eee tise All Secured Claims

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
Wf No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Column A Column B Column ¢
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount ofclaim Value of collateral. Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supports this _ portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim if any
Describe the property that secures the claim: $ $ $.
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
Q) unliquidated
City State ~ ZIP Code OQ) disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
C) Debtor 1 onty () An agreement you made (such as mortgage or secured
) Debtor 2 only car loan)
UW Debtor 1 and Debtor 2 only (Statutory lien (such as tax lien, mechanic's lien)
LJ At least one of the debtors and another () Judgment lien from a lawsuit
QO) other (including a right to offset)
C) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number __ —
2.2 Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
* QO Contingent
QJ Unliquidated
City State ZIP Code QO Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
O Debtor 1 only (2 An agreement you made (such as mortgage or secured
LJ Debtor 2 only car joan)
() Debtor 1 and Debtor 2 only CI Statutory lien (such as tax lien, mechanic's lien)
CQ Atleast one of the debtors and another C) Judgment lien from a lawsuit
C2 other {including a right to offset)
Q) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccount number =
Add the dollar value of your entries in Column A on this page. Write that number here: f
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2

 
 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 16 of 36

Debtor 4 Gregory Brian Myers Case number titknown,_19-17428

First Name Middle Name Last Name

 

in List Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
be notified for any debts in Part 1, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[| On which line in Part 1 did you enter the creditor? ____
Name Last 4 digits of account number
Number Street
City State ZIP Code

| On which line in Part 1 did you enter the creditor? ___
Name Last 4 digits of account number ___ __
Number Street
City State ZIP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

 

 

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 20

 

 
 
 
 
   
         
     
 

Fill in this information to identify your case:

Debtor1 Gregory Brian Myers

 

 

    
     
   

United States Bankruptcy Court for the: District of Maryland
19-17428

Case number
(if known)

Official Form 106E/F

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

Case 19-17428 Doc52 Filed 07/05/19 Page 17 of 36

JSAULTIMORE-NIGHT BOX

First Name Middle Name Last Name
N/A
(Geotze fling) First Name Middle Name Last Name 2018 JUL - 5 PM | | : 57

PTCY

UO dnece ff ath

amended filin g

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/8) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of

any additional pages, write your name and case number (if known).

ee st All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?

(4 No. Go to Part 2.
QO Yes.

 

 

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured ciaim, list the creditor separately for each claim, For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounis, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you-have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

Priority Creditors Name

Total. claim Priority Nonpriority
amount amount
2.1
Last 4digits ofaccountnumber OS $, $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
City State ZIP Code 1 Contingent
(2 unliquidated
Who incurred the debt? Check one. Q Disputed
[I Debtor 1 only
() Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only C] Domestic support obligations
At least one of the debtors and another (2 Taxes and certain other debts you owe the government
QI Check if this claim is for a community debt (3 Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
2 No Q other. Specify
QO) Yes
2.2 | Last 4 digits of accountnumber Fs og $ $

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

2) debtor 1 only

C2 Debtor 2 only

() Debtor 1 and Debtor 2 only

() At least one of the debtors and another

(J Check if this claim is for a community debt

Is the claim subject to offset?

UO No
UL) Yes

 

Official Form 106E/F

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
Q) Contingent

(3 unliquidated

(J Disputed

Type of PRIORITY unsecured claim:
QO) Domestic support obligations
QO) taxes and certain other debts you owe the government

() Claims for death or personal injury while you were
intoxicated

C) Other. Specify

 

 

page 1 of LO 1Z.
 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 18 of 36

Debtor1 Gregory Brian Myers

 

First Name Middle Name Last Name

List All of Your NONPRIORITY Unsecured Claims

Case number (if known), 19-17428

 

4 Yes

claims fill out the Continuation Page of Part 2.

3. Do any creditors have nonpriority unsecured claims against you?
LI No. You have nothing to report in this part. Submit this form to the court with your other schedules.

 

 

 

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each. claim. if a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you:have more than three nonpriority unsecured

 

 

 

 

 

 

 

 

 

Total claim

Cheffy Passidomo Last 4 digits of accountnumber_ 1.00

Nonpriority Creditors Name $A

. . i ?

821 Fifth Avenue South Suite 201 When was the debt incurred?

Number Street

Naples FL 34102

City State ZIP Code As of the date you file, the claim is: Check all that apply.

QO Contingent

Who incurred the debt? Check one. Unliquidated

a Debtor 1 only Disputed

L) Debtor 2 only

() Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:

O At least one of the debtors and another UO) Student loans

O Check if this claim is for a community debt O Obligations arising out of a separation agreement or divorce

that you did not report as priority claims

Is the claim subject to offset? (J Debts to pension or profit-sharing plans, and other similar debts

A no Wf other. Specity Legal Fees

U) Yes
42 | Crew & Crew, P.A. Last 4 digits of accountnumber g__—i:~«00

Nonpriority Creditors Name When was the debt incurred?

238 Miracle Strip Parkway, SW

Number Street

Fort Walton Beach FL 32548 As of the date you file, the claim is: Check all that apply.

City State ZIP Code Q Contingent

Who incurred the debt? Check one. YW unliquidated

CI Debtor 1 only Y Disputed

LI Debtor 2 only

Q Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:

a At least one of the debtors and another (Y Student loans

gO eae co. . QQ Obligations arising out of a separation agreement or divorce

Check if this claim is for a community debt that you did not report as priority claims

Is the claim subject to offset? (1 Debts to pension or profit-sharing plans, and other similar debts

Z No W other. Specity_Legal Fees

CO) Yes
4.3 :
| Estate of Joan C. Myers Attn: M.K. Myers Last 4 digits of accountnumber $ 0.00

 

Nonpnrority Creditors Name

7728 Lee Avenue

 

 

Number Street
Alexandria VA 22308
City State ZIP Code

Who incurred the debt? Check one.

| Debtor 1 only

C) Debtor 2 only

() Debtor 1 and Debtor 2 only

(LD At least one of the debtors and another

(2 Check if this claim is for a community debt

Is the claim subject to offset?
C) No
w Yes

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

ww Contingent
wt Uniiquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

CQ Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

L) Debts to pension or profit-sharing plans, and other similar debts
Other. Specity_ Personal Loan

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page2_ of (2
 

 

Debtor1 Gregory Brian Myers

 

First Name Middle Name Last Name

Case 19-17428 Doc52 Filed 07/05/19 Page 19 of 36

Case number (i known) 19-17428

Ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.4| j Last 4 digits of account number
CenturyLink ast 4 dighs o unt nu —_—— — — $ 50.00
Nonpriority Creditors Name
When was the debt incurred?
P.O. Box 1319
Number Street
As of the date you file, the claim is: Check all that ly.
Charlotte NC 28201 S of the date you claim is: Check all that apply
City State ZIP Code QO Contingent
. A unliquidated
Who incurred the debt? Check one. vf Disputed
| Debtor 1 only
CI) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only © Student loans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims
U2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WM other. Specity Utilities - Telephone
of No
U Yes
45) ' L265
Kenwood Country Club Last 4 digits of accountnumber_1 / 6 5 $ 1.00
Nonpriority Creditors Name
. When was the debt incurred?
5601 River Road
Number Street As of the date you file, the claim is: Check all that appl
Bethesda MD 20816 yous: pp:
City State ZIP Code wf Contingent
UW unliquidated
Who incurred the debt? Check one. w Disputed
C) Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
a Debtor 1 and Debtor 2 only U Student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
(} Check if this claim is for a community debt you did not report as priority claims
C2 Debts to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? W other. Specity Membership Dues
CQ) No
Yes
4.6| s 500.00
VERIZON Last 4 digits ofaccount number
Nonpriority Creditors Name
When was the debt incurred?
P.O. Box 15124
Number Street As of the date you file, the claim is: Check all that appl
u Tile, Im IS: eck al at ay .
Albany NY 12212 ¥ PR
City State ZIP Code CJ Contingent
; 1 Unliquidated
Who incurred the debt? Check one. a Disputed
| Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only U Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims
C2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 1A other. specity Utilities - Internet, Cable TV
CJ No
O) Yes

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page3_of M(2

 
 

Debtor 1

 

Case 19-17428 Doc52 Filed 07/05/19 Page 20 of 36

Gregory Brian Myers

 

First Name Middle Name Last Name

Case number (it known), 19-17428

a «.. NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total ciaim
4.7| i Last 4 digits of account number
Collier County Tax Collector — — — — $ 1.00
Nonpriority Creditors Name
er : When was the debt incurred?
3291 E. Tamiami Trail
Number Street
A file, the claim is: 1] that ly.
Naples FL 34112 s of the date you file, the claim is: Check al apply
City State ZIP Code O Contingent
0 Untiquidated
Who incurred the debt? Check one. OQ] Disputed
CQ) Debtor 1 only
C] Debtor 2 only Type of NONPRIORITY unsecured claim:
() Debtor 1 and Debtor 2 only ) Student loans
VM At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as priority claims
C2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wf other. Specity Real Estate Taxes
wf No
C) Yes
4.8 |
Montgomery County MD Department of Finance Last 4 digits of account number __-__ _ s__ 1.00
Nonpriority Creditors Name
. . When was the debt incurred?
255 Rockville Pike, L-15
Number Street As of the date you file, the claim is: Check all that appl
. : cl .
Rockville MD 20850 yous anna apy
City State ZIP Code C2 Contingent
| Unliquidated
Who incurred the debt? Check one. OQ cisputed
C) Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
a Debtor 1 and Debtor 2 only C) student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
LJ Check if this claim is for a community debt you did not report as priority claims
C} Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? WM other. Specify Real Estate Taxes
ad No
C) Yes
14.9| $ 1.00
Serv Trust Attn: Daniel Ring, Trustee Last 4 digits of account number __
Nonpriority Creditors Name
: When was the debt incurred?
3158 Braverton Street, Suite 206 meu
Number Street As of the date you file, the claim is: Check all that app!
Edgewater MD 21037 Ss e you file, the claim is: Check all that apply.
City State ZIP Code QO) Contingent
VU Untiquidated
Who incurred the debt? Check one. OQ) disputed
7, | Debtor 1 only
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
0 Debtor 1 and Debtor 2 only O Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as priority claims
C] Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wd other. Specity_Loan
J No
C) Yes

 

page4_ of 12
 

 

Gregory Brian Myers

Debtor 1

 

First Name Middle Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

Case 19-17428 Doc52 Filed 07/05/19 Page 21 of 36

Case number (if known), 1 9-1 7428

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total clain
6.0| : Last 4 digits of t b
Michael K. and Susan R. Myers ast 4 digits of account number ______ ¢ 65,000.00
Nonpriority Creditors Name
When was the debt incurred?
7728 Lee Avenue
Number Street
: f i he claim is: I that ly.
Alexandria VA 22308 As of the date you file, the claim is: Check all that apply.
City State ZIP Code C2 Contingent
4 Unliquidated
Who incurred the debt? Check one. OC Disputed
C) Debtor 1 only
C2 Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only (2 student toans
J At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
(I Check if this claim is for a community debt you did not report as priority claims .
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WA other. Specify_ Personal Loans
wf No
C) Yes
5.1 |
I The Woods Academy _ Attn: Joe Powers Last 4 digits ofaccountnumber_ $ 50,638.00
Nonpriority Creditors Name
When was the debt incurred?
6801 Greentree Road
Number As of the date you file, the claim is: Check all that appl
, : al .
Bethesda MD 20817 ¥ py
City State ZIP Code C2 Contingent
. Wf Unliquidated
Who incurred the debt? Check one. © Disputed
CJ Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
a Debtor 1 and Debtor 2 only © Student toans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
© Check if this claim is for a community debt you did not report as priority claims
OQ) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WM other. Specity_Tuition
| No
OO) Yes
5.2] g 22,153.03

Gonzaqa College High School Attn: Business Office

Nonpriority Creditors Name

19 Eye Street, N.W.

 

 

 

Number Street
Washington DC 20001
City State ZIP Code

Who incurred the debt? Check one.

Vd Debtor 1 only

Q) Debtor 2 only

(J Debtor 1 and Debtor 2 only

() At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

wa No
C) Yes

 

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q) Contingent
U4 Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

) Debts to pension or profit-sharing plans, and other similar debts
WM otner. Specify_ Tuition

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

paged of 12

 

 
 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 22 of 36

Gregory Brian Myers

Debtor 1

 

First Name Middle Name Last Name

Case number (if known) 19-17428

Eo Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

After tisting any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
6.3| Last 4 digits of t numb
Mandell Menkes LLC ast 4 digits of account number ________ $ 1.00
Nonpriority Creditors Name
. . When was the debt incurred?
One North Franklin Street, Suite 3600
Number Steet As of the date you file, the claim is: Check all that app!
Chicago IL 60606 YOU IOs Ee Claien 1S: Menges genet SPP ly.
City State ZIP Code QO Contingent
1 Unliquidated
Who incurred the debt? Check one. | Disputed
Y Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only 2 student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
C] Check if this claim is for a community debt you did not report as priority claims
( Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W@W other. Specity. Legal Fees
wi No
Q) Yes
5.4
Sachs & LaSeur, P.A. Last 4 digits of account number $_ 1,235.00
Nonpriority Creditors Name
. When was the debt incurred?
1394 County Highway 2835S, Bldg. 4
Number oe As of the date you file, the claim is: Check all that appl
Santa Rosa Beach FL 32459 s of the date you file, the claim is: Check al apply.
City State ZIP Code LU) Contingent
; > UM unliquidatea
Who incurred the debt? Check one. vf Disputed
Mi Debtor 1 only
(2) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
( Check if this claim is for a community debt you did not report as priority claims
C2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WM other. Specity Legal Fees
A no
LJ Yes
5.5] 7 3 __1.00
McNamee Hosea Jernigan Kim Greenan & Lynch PA _—‘L@St 4 digits of account number __-___
Nonpriority Creditors Name
. When was the debt in d?
6411 Ivy Lane, Suite 200 tneurre
Number Street As of the date you file, the claim is: Check all that appl
Greenbelt MD 20770 of the date you file, the claim is: Check all that apply.
City State ZIP Code CQ Contingent
A Unliquidatea
Who incurred the debt? Check one. Wi Disputed
U Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only ©) Student loans
At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
)-Check if this claim is for a community debt you did not report as priority claims
QC) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wi other. specify Legal Fees
QC) No
Yes

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page6_ of 12
 

 

Debtor 1 Gregory Brian Myers

 

First Name Middle Name Last Name

Case 19-17428 Doc52 Filed 07/05/19 Page 23 of 36

Case number (if known) 19-17428

 

rar Your NONPRIORITY Unsecured Claims — Continuation Page

5.6
s.6| Navy Federal Credit Union

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

 

 

 

 

 

Last 4 digits of account number $ 18,250.00
Nonpriority Creditors Name
When was the debt incurred?
P.O. Box 3000
Number Street
A As of the date you file, the claim is: Check all that apply.
Merrifield VA 22119 ” im is: Renee ai inet app'y
City State ZIP Code Q Contingent
WM Untiquidated
Who incurred the debt? Check one. wa Disputed
7 | Debtor 1 only
C2 Debtor 2 only Type of NONPRIORITY unsecured claim:
(3 Debtor 1 and Debtor 2 only 2 student loans
C1 Atleast one of the debtors and another oO Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims .
C2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WZ other. Specity_ Settlement Agreement
LJ No
C) Yes
5.7 | 7
Government Employees Insurance Company Last 4 digits of account number _ __. _ s__1.00
Nonpriority Creditors Name
When was the debt incurred?
P.O. Box 9500
Number Steet As of the date you file, the claim is: Check ail that appt
. , : Check ail tha .
Fredericksburg VA 22403 ¥ ad
City State ZIP Code QC) Contingent
WU uUnliquidatea
Who incurred the debt? Check one. OC) Disputed
Ww Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O Student toans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims 7
U Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wf other. Specify Auto Insurance
) No
LJ Yes
5.8] s 10,000.00

Miscellaneous Medical Bills

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

U Debtor 1 only

L) Debtor 2 only

C) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?

QO) No
Cl) Yes

 

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

(J Contingent
1 unliquidated
| Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

(A other. Specify Medical Bills

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page? of 12

 

 

 
 

Case 19-17428 Doc52 Filed 07/05/19 Page 24 of 36

Debtor? Gregory Brian Myers

 

First Name Middle Name Last Name

Case number (it known) 19-17428

Ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
6.9| : Last 4 digits of account number
Moore, Hill & Westmoreland, P.A. g —_— —— $ 1.00
Nonpriority Creditors Name
When was the debt incurred?
P.O. Box 13290
Number Street
As of th ite file, the claim is: Check ail that ly.
Pensacola FL 32591 s of the date you file, the claim is: Check all that apply
City State ZIP Code C) Contingent
A Unliquidated
Who incurred the debt? Check one. yf Disputed
YU Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O) Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q Check if this claim is for a community debt you did not report as priority claims
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ oiher. Specify. Legal Fees
QO No
O Yes
6.0 | a
Stichter Riedel Blain & Postler, P.A. Last 4 digits of account number ____ s__1.00
Nonpriority Creditors Name
. : When was the debt incurred?
110 East Madison Street, Suite 200
Number Street As of the date you file, the claim is: Check all that appl
, : Che .
Tampa FL 33602 " ppy
City State ZIP Code CQ Contingent
Wi unliquidated
Who incurred the debt? Check one. Q) bisputed
VW Debtor 1 only
C2 Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
pani a . you did not report as priority claims
C] Check if this claim is for a community debt
C2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. Specity_Legal Fees
QO No
U3 Yes
6.1 11,118.84
Ethridge Quinn Last 4 digits ofaccount number i

 

Nonpririty Creditors Name

33 Wood Lane

 

 

Number Street
Rockville MD 20850
City State ZIP Code

Who incurred the debt? Check one.

U Debtor 1 only

C} Debtor 2 only

(J Debtor 1 and Debtor 2 only

() At least one of the debtors and another

 

QO) Check if this claim is for a community debt

is the claim subject to offset?

LJ No
QC) Yes

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
Vi unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

OQ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Q) Debts to pension or profit-sharing plans, and other similar debts

Wi other. Specify_Legal Fees

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page8_of 12

 

 
 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 25 of 36

Debtor 1 Gregory Brian Myers

 

First Name Middle Name Last Name

Case number (if known) 19-17428

ae NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
igi
| Gordon & Simmons, LLC Last 4 digits of account number ___ _ $ 20,000.00
Nonpriority Creditor’s Name
. When was the debt incurred?
1050 Key Parkway, Suite 101
Number ey As of the date you file, the claim is: Check all that app!
. : al .
Frederick MD 21702 yous: ee pp
City State ZIP Code Q) Contingent
C) unliquidated
Who incurred the debt? Check one. Q) bisputed
Q) Debtor 1 only
C2 Debtor 2 only Type of NONPRIORITY unsecured claim:
(3 Debtor 1 and Debtor 2 only 2 student loans
V At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
QO Check if this claim is for a community debt you did not report as prionty claims 7
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WA other. Specity_Legal Fees
C) No
Q) Yes
6.3 |
Gordon & Simmons, LLC Last 4 digits of account number $30,571.65
Nonpriority Creditors Name
. When was the debt incurred?
1050 Key Parkway, Suite 101
Number Street As of the date you file, the claim is: Check all that appl
Frederick MD 21702 Hoenn ne crn NS NN ESPN:
City State ZIP Code LJ Contingent
C2 unliquidated
Who incurred the debt? Check one. O) Disputed
() Debtor 1 only
(J Debtor 2 only Type of NONPRIORITY unsecured claim:
(2) Debtor 1 and Debtor 2 only student loans
i At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
OQ) check if this claim is for a community debt you did not report as priority claims
UL) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wi other. Specify Legal Fees
C} No
QO Yes
[6.4 | 5 55,192.33
Gordon & Simmons, LLC Last 4 digits of account number ___ _
Nonpriority Creditors Name
. When was the debt incurred?
1050 Key Parkway, Suite 101 men
Number As of the date you file, the claim is: Check alt that appl
: , the : ,
Frederick MD 21702 ate you Me, the claim is: neck a mat apply
City State ZIP Code QO) Contingent
QJ Unliquidated
Who incurred the debt? Check one. QO) cisputed
| Debtor 1 only
() Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims
Cl) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? VW other. Specity Legal Fees
(J No
QC) Yes

 

page9_of 12

 
 

Debtor 1

Case 19-17428 Doc52 Filed 07/05/19 Page 26 of 36

Gregory Brian Myers

 

First Name Middle Name Last Name

 

 

 

Case number (if known), 19-17428

ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

| Debtor 1 only

UL) Debtor 2 only

(2 Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

LJ Check if this claim is for a community debt

Is the claim subject to offset?

OC) No
QC) Yes

W unliquidated
U Disputed

Type of NONPRIORITY unsecured claim:

C) Student joans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

| Other. Specify Fee

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total.claim
6.5| + Last 4 digits of account number
Offit Kurman, P.A. — —_— — $ 1.00
Nonpriority Creditors Name
. When was the debt incurred?
8171 Maple Lawn Boulevard, Suite 200
Number Street
f th it ile, the claim is: Check all that ly.
Fulton MD 20759 As of the date you file, the claim is: Check al apply
Ciy State ZIP Code WM Contingent
Wf Unliquidatea
Who incurred the debt? Check one. w Disputed
| Debtor 1 only
CI Debtor 2 only Type of NONPRIORITY unsecured claim:
(J Debtor 1 and Debtor 2 only O) Student loans
C1 Atleast one of the debtors and another O) Obligations arising out of a separation agreement or divorce that
Check if this claim is for a community debt you did not report as priority claims .
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Mf Other. Specity Legal Fees
O) No
Yes
6.6 | 7
6789 Goldsboro LLC Last 4 digits of accountnumber $ 0.00
Nonpriority Creditors Name
When was the debt incurred?
3925 Beech Avenue
Number Street As of the date you file, the claim is: Check all that appl
: , : ck all that apply.
Baltimore MD 21211 " pPy
City State ZIP Code W contingent
/ UM unliquidated
Who incurred the debt? Check one. vf Disputed
| Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only Student loans
At least one of the debtors and another OQ Obligations arising out of a separation agreement or divorce that
C2 Check if this claim is for a community debt you did not report as priority claims .
C] Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? other. Specity. Guaranty Agreement
QO) No
QQ Yes
6.7| s 325.00
The Office of the United States Trustee Last 4 digits of account number __ __ __
Nonpriority Creditors Name
When was the debt incurred?
Number Street woe
As of the date you file, the claim is: Check all that apply.
City State ZIP Code QO) Contingent

page 10 of 12

 
 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 27 of 36

Debtor 4 Gregory Brian Myers

Case number (if known) 19-17428

 

First Name

Middle Name

Last Name

 

re Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street QU Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number_—
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): U) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number 6
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Number Street (Q Part 2: Creditors with Nonpriority Unsecured
Claims
- Last 4 digits of accountnumber_
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street QQ Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number __ _
City Siate ZIP Code
ams On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): 0) Part 1: Creditors with Priority Unsecured Claims
Number Street . . oo
C) Part 2: Creditors with Nonpriority Unsecured
Claims
City State ZIP Code Last 4 digits of account number_—

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

(i
paged” of (2
 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 28 of 36

Debtor 4 Gregory Brian Myers

First Name Middle Name Last Name

Ea Add the Amounts for Each Type of Unsecured Claim

 

 

Case number (if known), 19-17428

 

 

 

 

 

 

 

 

 

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.
Total claim
. i igati 6a.
Total claims 6a. Domestic support obligations 6a $ 0.00
from Part 1 6b. Taxes and certain other debts you owe the
government 6b. 0.00
6c. Claims for death or personal injury while you were
intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 $ 0.00
6e. Total. Add lines 6a through 6d. 6e.
$ 0.00
Total claim
Total claims 6f. Student loans 6f. $ 0.00
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0.00
claims 6g. $ :
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. g 0.00
6i. Other. Add all other nonpriority unsecured claims. So
Write that amount here. 6i. +3 ZS 5 jO 4S,
6j. Total. Add lines 6f th h Gi 6j 3B
j. Total. ines 6f through Gi. j. ; Z8BS OLS,
(Zz
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page x of / a
 

 

Case 19-17428

Fill in this information to identify your case:

Doc 52 Filed 07/05/19

 

Debtor Gregory Brian Myers

 

First Name Middle Name

Debtor 2 N/A

Last Name

 

{Spouse If filing) First Name Middle Name

United States Bankruptcy Court for the: District of Maryland
19-17428

Case number

Last Name

 

(If known)

 

 

Official Form 106G

 

Schedule G: Executory Contracts and Unexpired Leases

Page 29 of 36

BALTIMORE-NIGHT BOX

2019 JUL -5 PMH: 57

b PTCY COURT
QT OF M ARYLAND

C} Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any

additional pages, write your name and case number (if know

SE

Do you have any executory contracts or unexpired leases?

“LO Don't KNOW THE ANswep To THs QUE STION—
ENED To Consert wits BAN RU PTZY CoVAISEL.

() No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
( Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and

unexpired leases.

Person or company with whom you have the contract or lease

2.1

 

Name

 

Number Street

 

City State ZIP Code

State what the contract or lease is for

 

2.2

 

Name

 

Number Street

 

City State ZIP Code

2.3

 

Name

 

Number Street

 

City State ZIP Code

24

 

Name

 

Number Street

 

City State
2.5

ZIP Code

 

Name

 

Number Street

 

 

City State ZIP Code

Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases

page 1 of 1 _

 
 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 30 of 36

Fill in this information to identify your case:

3ALTIMORE-NIGHT BOX

Debtor 4 Gregory Brian Myers

 

First Name Middle Name Last Name

 

 

 

Debtor 2 N/A 2019 JUL -5 PM I]: 57
(Spouse, if filing) First Name Middie Name Last Name
i MAME Dior.
United States Bankruptcy Court for the: District of Maryland j. 5. & é VAR UPTCY COURT
ee ed T W POT rye MM A R ¥i AND
Case number _19-1 7428
(tf known)

CJ Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/45

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

4. Do you have any codebtors? (/f you are filing a joint case, do not list either spouse as a codebtor.)

C) No
wi Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

wi No. Go to line 3.
(2 Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

C) No

(2 Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 14, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:
3.1] Barbara Ann Kelly

 

) Schedule D, line

 

 

 

 

 

 

 

 

 

 

Name
700 Gulf Shore Bivd. North QV Schedule E/F, line__
Number Street C) Schedule G, line
Naples FL 34102
City State ZIP Code
3.2|
Q) Schedule D, line
Name
() Schedule E/F, line
Number Street Q) Schedule G, line
City State ZIP Code
3.3
(2 Schedule D, line
Name
Q) Schedule E/F, line
Number Street (J Schedule G, line
City State ZIP Code

 

 

 

 

Official Form 106H Schedule H: Your Codebtors page 1 of 1 _
 

Case 19-17428

Fill in this information to identify your case:

Doc 52 Filed 07/05/19

Page 31 of 36

A

 

Sessa!

E ALTIMORE-NIGHT BOX
Gregory Brian Myers

 

 

Debtor 1 2019 JUL 5

First Name Middle Name Last Name -e
Debtor 2 N/A hoe PH l] ; 57
(Spouse, if filing) First Name Middle Name Last Name ud. ie u ‘ A fe Rn Uy

4.

& te

ot revs OURT

4

United States Bankruptcy Court for the: District of Maryland

AND
19-17428 Check if this is:
(] An amended filing

(3 A supplement showing postpetition chapter 13
income as of the following date:

Case number
(lf known)

 

 

 

Official Form 106l
Schedule I: Your Income

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is tiving with you, include information about your spouse.

If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Ben Describe Employment

1. Fill in your employment

MM / DD/ YYYY

 

12/15

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job,

attach a separate page with

information about additional Employment status O) Employed Q) Employed

employers. a Not employed a Not employed

Include part-time, seasonal, or
self-employed work.
Occupation

 

Occupation may include student
or homemaker, if it applies.

Employer’s name

 

Employer’s address

 

Number Street Number Street

 

 

 

City State ZIP Code City State ZIP Code

 

How long employed there?

Ee sve Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 0.00 $ 0.00
3, Estimate and list monthly overtime pay. 3. +$ 0.00 + $ 0.00
4. Calculate gross Income. Add line 2 + line 3. 4.1 $ 0.00 $ 0.00

 

 

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1

 
 

 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 32 of 36

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

 

 

 

 

 

 

 

 

Debtor 1 Gregory Brian Myers Case number (irknown_19-17428
First Name Middie Name Last Name
For Debtor 1 For Debtor 2 or
Copy lime 4 Here... cccsseescentesssensssseecscessessaeassrccesnscesnnnscesnesensansesnnettnnenetsses >4 § 0.00 $ 0.00
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. §$ $.
5b. Mandatory contributions for retirement plans 5b. §$ $
5c. Voluntary contributions for retirement plans 5c. § $
5d. Required repayments of retirement fund loans 5d. §$ $
5e. Insurance 5e. $ $
5f. Domestic support obligations 5f. $ $
5g. Union dues 5g. $ $
5h. Other deductions. Specify: 5h. +$ + $
6. Add the payroll deductions. Add lines 5a + 5b + 5c+5d+5e+5f+5g+5h. 6. § 0.00 $ 0.00
7. Calculate total monthly take-home pay. Subtract line 6 from fine 4. 7. $ 0.00 $ 0.00
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ $
monthly net income. 8a.
8b. Interest and dividends 8b. $ 0.00 $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $ 0.00
settlement, and property settlement. 8c. — -
8d. Unemployment compensation 8d. $ 0.00 $ 0.00
8e. Social Security 8e.  § 0.00 $ 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf. $0.00 $ 0.00
8g. Pension or retirement income 8g. $ 0.00 $ 0.00
8h. Other monthly income. Specify: Corporate Director's Fee 8h. +$ 2,000.00 +$ 0.00
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9. | ¢ 2,000.00 $ 0.00
10. Calculate monthly income. Add line 7 + line 9. 2.00 - 2
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. s__ 2,000.00 + s__9.00_ - s__2,000.00

 

 

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

 

UY No.
( Yes. Explain:

 

Official Form 106!

13. Do you expect an increase or decrease within the year after you file this form?

 

1.4% $ 0.00
42 ; 2,000.00
Combined

monthly income

 

 

Expect Corporate Director's Fee to increase to $3,000/month

 

Schedule I: Your Income

 

 

page 2
 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 33 of 36

Fill in this information to identify your case:

SALTIMORE-NIGHT BOX
Debtor 4 Gregory Brian Myers a
ebtor First Name Middle Name Last Name Check if this BAIS JUL -5 PM | | ' 57

Debtor 2 N/A

 

LJ An amended filing
(Spouse, if filing) First Name Middle Name ! fy AE ee aT Pf .
_ QA supplagtant shaiing béstpbtitioy Ghidmtdr 13
United States Bankruptcy Court for the: District of Maryland expens esas of the foll owing’ ddte- LAND

Case number 19-17428

(If known)

MM / DD/ YYYY

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. !f two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

oe Describe Your Household

1. Is this a joint case?

 

w No. Go to line 2.
L) Yes. Does Debtor 2 live in a separate household?

OQ) No
| QO) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

 

2. Do you have dependents? O No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and wf Yes. Fill out this information for | Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... ee ws
Do not state the dependents’ Son 23 Q No
names. Yes
Daughter 21 Wi No
Q) Yes
Son 19 Wi No
Q) Yes
Daughter 15 Ui No
QC) Yes
Q) No
UC Yes
3. Do your expenses include WI No

expenses of people other than QO
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule !: Your income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and $ 0.00
any rent for the ground or lot. 4. $$
If not included in line 4:
4a. Real estate taxes 4a. $ 300.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 300.00
4c. Home maintenance, repair, and upkeep expenses 4c. § 300.00
4d. Homeowner's association or condominium dues 4d. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1

 

 
 

 

 

 

Debtor 1

10.
11.

13.

14.

15.

16.

19.

20.

Official Form 106J

Case 19-17428 Doc52 Filed 07/05/19 Page 34 of 36

Gregory Brian Myers

First Name Middle Name

 

Last Name

Additional mortgage payments for your residence, such as home equity loans
Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Instaliment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (if known) 19-17428

6a.
6b.
6c.

6d.

12.

13.

14.

15a.
18b.
15¢.

15d.

17a.

17b.

17c.

17d.

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

 

48.

19.

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner’s association or condominium dues

Schedule J: Your Expenses

20a.

20b.

20c.

20d.

20e.

 

 

 

 

 

 

 

Your expenses

$ 0.00
$ 200.00
$ 200.00
$ 40.00
$ 0.00
3 400.00
$ 0.00
$ 0.00
$ 50.00
$ 0.00
$ 100.00

0.00
$ 0.00
$ 0.00
$ 0.00
$ 100.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00

page 2

 
 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 35 of 36

Debtor 1 Gregory Brian Myers

21.

22.

 

First Name Middie Name Last Name

Other. Specify:

 

wf No.

Case number (if known), 19-17428

 

 

 

 

 

 

 

 

 

 

Q) Yes. Explain here:

 

21. +3 0.00
Calculate your monthly expenses.
22a. Add lines 4 through 21. 22a. g 1,990.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $ 0.00
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $ 1,990.00
23. Calculate your monthly net income.
; ; $ 2,000.00
23a. Copy line 12 (your combined monthly income) from Schedule I. 23a.
23b. Copy your monthly expenses from line 22c above. 23b.  —§ 1,990.00
23c. Subtract your monthly expenses from your monthly income. 10.00
The result is your monthly net income. 23c. $ -
24, Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
Official Form 106J Schedule J: Your Expenses page 3

 

 

 

 
 

 

 

Case 19-17428 Doc52 Filed 07/05/19 Page 36 of 36

Fill in this information to identify your case:

SALTIMORE-NIC
Debtor 1 Gregory Brian Myers HT BOX

First Name Middle Name Last Name 2019 JUL “ 5 PM | | : 58

Debtor 2 N/A

(Spouse, if filing) First Name Middle Name Last Name

 

LS. OA MK RUPTCOY COURT
United States Bankruptcy Court for the: District of Maryland DISTRICT oP spa RYLAND

Case number _19-17428

(If known)

CL) Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

 

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

if No

CL) Yes. Name of person, . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x Tre x wa

 

 

Signature of Debtor 1 Signature of Debtor 2
Date 07/05/2019 Date
MM/ DD / YYYY MM/ DD / YYYY

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 
